Title: To George Washington from Major Daniel Whiting, 12 May 1779
From: Whiting, Daniel
To: Washington, George



Honourd Sir
Fort Alden Cherry Valley [N.Y.] May 12th 1779

I would beg Leave to Lay Before Your Excellency some matters of Grievance this regimt Lies under—When we were orderd to this post a bout a Year Ago, we were surroundd with the savage Enemy & a More Dangerous Enemy the Tory Inhabitants who Supplyd the Savages with provision & Every nec[e]ssary to enable Them to fight against us Before our Late Colos. Death He Sent out Capt. Ballard with a party as far as the Butternuts who Brott off from Among the Enemy some Disaffected People With some Stock, some of Whom were Actually Found in Arms Against us, Those people were sent To Albany For Tryal (Agreable to Genl Starks orders the copy Of which with Other papers relative to the Matter is Inclosd) The Effects were securd Untill their Conduct were Inquird into But the Civil Authority Set them at large without tryal Notwithstanding they Might have been supplyd with Abundt Evidence of their being Enemys. They Also gave them the Benefit of the Civil Law to Sieze any Officer of Regimt for Fellony, when ever they were down on buisnes Which has been done more than once, & so far do the Civil Authority uphold those villans that were they to take capt. Ballard in Albany I Believe they would take his life For Obeying not only his Colos., But generals orders I have Wrote to General Clinton on the Ill usage recievd but he Has not Been pleasd to take so much notice of it as to give an Answer on the subject, pray yr Excellencys direction in the Matter If yr Excellency Should think it Consistant with the Good of The Service Should under our present Curcumstance Esteem it a Singular favour We might be permited to Join our Brigade.
Danl Whiting Maj.
